[schlex10120190831q1001.jpg]
Maureen O'Connell, EVP Chief Administrative Officer & Chief Financial Officer
(212) 343-4483 (212) 343-6332 Fax moconnell@scholastic.com January 23, 2014 Dear
Satbir, The Company considers your employment critical to its successful
technology transformation. In recognition of this we would like you to agree to
continue your employment. Accordingly, the Company is offering you incentives as
outlined below:  The extension of your $5,000 monthly housing allowance through
May 2015  A severance guarantee of twelve (12) months of salary payable In lump
sum subject to not having been involuntarily terminated for cause by the Company
and to your continued satisfactory job performance through that date. If the
Company terminates your employment without cause, you will remain entitled to
the Severance Payment as set forth in this letter. You will be required to
execute the Company's agreement and General Release. You also agree that, In
addition to any other legal obligations which you may owe the Company with
respect to confidential or proprietary Information, you will not disclose the
terms of this agreement to anyone other than your spouse, legal or tax advisors.
The Scholastic Chief Financial Officer/Chief Administration Officer has full
discretion to interpret and apply the terms of this Agreement. This agreement
does not constitute an expressed or implied employment contract or a guarantee
of employment for any period of time. Please contact me with any questions.
Thank you. By:/s/Maureen O’Connell Date: January 27, 2014 Maureen O’Connell By
signing below, you indicate your agreement with these terms. AGREED AND ACCEPTED
By: /s/Satbir Bedi Date: January 27, 2014 Satbir Bedi



--------------------------------------------------------------------------------



 